Name: Council Regulation (EEC) No 1028/81 of 9 April 1981 concerning the application of Decision No 1/81 of the ACP-EEC Customs Cooperation Committee derogating from the definition of the concept of 'originating products' to take into account the special situation of Malawi and Kenya with regard to certain items of fishing tackle (fishing flies)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 4 . 81 Official Journal of the European Communities No L 105/3 COUNCIL REGULATION (EEC) No 1028/81 of 9 April 1981 concerning the application of Decision No 1 /81 of the ACP-EEC Customs Coop ­ eration Committee derogating from the definition of the concept of 'originating products' to take into account the special situation of Malawi and Kenya with regard to certain items of fishing tackle ( fishing flies) HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 Decision No 1 /81 of the ACP-EEC Customs Coopera ­ tion Committee annexed to this Regulation shall apply in the Community. Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the ACP-EEC Customs Cooperation Committee set up under the Second ACP-EEC Convention signed at Lome on 31 October 1979 adopted, pursuant to Article 28 (3) and Article 30 ( 1 ) of Protocol 1 to that Convention , Decision No 1 /81 derogating from the definition of the concept of 'origi ­ nating products' to take into account the special situa ­ tion of Malawi and Kenya with regard to certain items of fishing tackle (fishing flies) ; Whereas it is necessary, in accordance with Article 33 of Protocol 1 of the said Convention , to take the measures required to implement that Decision , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January until 31 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 9 April 1981 . For the Council The President D. F. van der MEI